An appeal from the decision and decree of the Surrogate was taken to the general term of the Supreme Court. Pres*349ent, Hon. D. P. Ingraham, P. J., and Hon. William H. Leonard, and Hon. George G. Barnard, JJ.
The surrogate’s decree was affirmed, without argument, no written opinion being rendered; but Justice Ingraham being understood to remark, that, in his opinion, the neglect of the testator to fix the time for the appointment of the trustees by the Vermont Supreme Court, was sufficient to invalidate the bequest; and that the case was within the previous ruling of the Supreme Court and the Court of Appeals, in respect to the provisions of the will of Anson G. Phelps for the establishment of a college in Liberia;